Egberts, J.
—In this case the bar of the statute of limitations of one year was completed before the Code went into operation, by which the period of limitation of prosecutions in such misdemeanors was extended to two years. The State having neglected to prosecute within the time prescribed for its own action, lost the right to prosecute the suit. To give an Act of the Legislature, passed after such loss, the effect of reviving the right of action in the State, would give it an operation ex post facto, which we cannot suppose the Legislature intended.-
Judgment affirmed.